DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-11, and 13-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
the prior art of records teach various speaker configurations, for example: Watanabe (US 2010/0203918), Kamimura et al. (US 2009/0296979), Matsuo (US 8,687,837), Uemoto et al. (US 10/715,897), and Vitt et al. (US 10,595,131). However, the prior art of record fails to show “wherein at least one of the central magnetic circuit portion and the side magnetic circuit portion comprises a permanent magnet, and the central magnetic circuit portion and the side magnetic circuit portion form a magnetic gap therebetween; wherein the vibration system comprises a diaphragm and a voice coil connected with a first end thereof to the diaphragm and extending with a second end thereof into the magnetic gap of the magnetic circuit system; wherein, the voice coil includes two voice coil wires wound together, and each voice coil wire having a wire-in end and a wire-out end; each of the wire-in ends having a lead-out position and arranged diagonally at two sides of the voice coil, and each of the wire-out ends having a lead-out positions located and arranged diagonally at the two sides of the voice coil; the wire-in ends and the wire-out ends being respectively electrically connected to corresponding pads of the circuit board, and the circuit board having an internal circuit configured to electrically connect the wire-in ends together and to electrically connect the wire-out ends together," as required by claim 1 when combined with all the limitations of claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.